Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 12-17-21 have been accepted by the examiner.

Allowable Subject Matter
Claims 9-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, Yonekubo et al. (US 2015/0279114) discloses (Fig. 1 and 18) a head-mounted display apparatus (seen in Fig. 1) comprising:
a cross dichroic prism (including 850, 850R, 850G, and 850B) including:
a first triangular prism (850G);
a second triangular prism (850R);
a third triangular prism (merely labelled 850, shown as the top triangle of 850 in Fig. 18, see also “four triangular prisms” discussed in [0330]);
a fourth triangular prism (850B);
a first dichroic film (852) provided between the first triangular prism and the fourth triangular prism (the bottom right portion of 852 is between the first and fourth prisms 850G and 850B) and between the second triangular prism and the third triangular prism (the top left portion of 852 is between the second and third prisms 850G and 850);
a second dichroic film (851) that is provided between the first triangular prism and the second triangular prism (the bottom left portion of 851 is between the first and second prisms 850G and 850R) and between the third triangular prism and the fourth triangular prism (the top right portion of 851 is between the third and fourth prisms 850B and 850) and that is divided by the first dichroic film (851 is divided by 852, as seen in Fig. 18); and
a first display panel (840R) provided facing a first surface of the first triangular prism (facing the left surface as seen in Fig. 18);
a first display panel (840G) disposed facing a first surface of the cross dichroic prism (facing the bottom surface as seen in Fig. 18);
a second display panel (840R) disposed facing a second surface of the cross dichroic prism (facing the left surface as seen in Fig. 18); and
a third display panel (840B) disposed facing a third surface of the cross dichroic prism (facing the right surface as seen in Fig. 18).
However, while Yonekubo discloses an adhesive for some elements (for example, an “adhesive” discussed in [0153]), Yonekubo fails to teach or suggest “an adhesive provided between the first dichroic film and the first triangular prism and between the first dichroic film and the second triangular prism” or an “aerial conversion length.”

Miyabara et al. (US 2015/0103319) discloses (Fig. 1) a display apparatus comprising:
a cross dichroic prism (344) including:
a first triangular prism (on the top of 344 in Fig. 1);
a second triangular prism (on the left of 344);
a third triangular prism (on the right of 344);
a fourth triangular prism (on the bottom of 344);
a first dichroic film (“two dielectric multilayer films are formed on the interfaces between the bonded rectangular prisms” discussed in [0067]); and
an adhesive provided between the first dichroic film and the first triangular prism and between the first dichroic film and the second triangular prism (the film is “bonded” as discussed above, see [0067], while [0009] further discloses the bonding agent is a “UV curable adhesive”).
Additionally, Miyabara teaches that the adhesive layer maybe be 3 µm thick (“UV curable adhesive has a thickness ranging from about 3 to 10 µm” as discussed in [0009]).

Park et al. (US 2014/0264979) discloses the thickness of a dichroic film may be 1000 µm (“photochromic-dichroic films prepared in accordance with some embodiments of the present invention can, with some embodiments, have a thickness of from 1 micrometers to 1000 micrometers… inclusive” as discussed in [0071]).
Therefore, the combination of Miyabara and Park would teach wherein a ratio between a value √2 times a total thickness of a thickness of the first dichroic film (√2 = 1.414, and Park teaches the first dichroic film may be 1000 µm thick, so “√2 times a total thickness of a thickness of the first dichroic film” is equal to 1.414 x 1000 = 1414 µm) and a thickness of the adhesive (Miyabara teaches the adhesive may be 3 µm thick, as discussed above), is greater than or equal to 250:1 (1414:3 is equal to 471.3:1, which is greater than or equal to 250:1).

However, even the combination of Yonekubo with Miyabara and Park fail to teach or suggest details about an aerial conversion length

Kitabayashi (US 2006/0170886) a display apparatus (Fig. 19) comprising:
a cross dichroic prism (144) including:
a first triangular prism (eg. a first triangle 144A at the right in Fig. 19);
a second triangular prism (eg. a second triangle 144A at the top in Fig. 19);
a third triangular prism (eg. a third triangle at the bottom in Fig. 19);
a fourth triangular prism (144B at the left in Fig. 19);
a first and second dichroic film (shown as an X between the prisms in Fig. 19, “films” between the prisms of the dichroic prism discussed in [0235]);
a first display panel (141R) provided facing a first surface of the cross dichroic prism (facing the top surface as seen in Fig. 19);
a second display panel (141G) provided facing a second surface of the cross dichroic prism (facing the right surface as seen in Fig. 19); and
a third display panel (141B) provided facing a third surface of the cross dichroic prism (facing the bottom surface as seen in Fig. 19).
Kitabayashi also discloses an aerial conversion length between the first display panel and a center of the dichroic prism (“distance IR” discussed in [0197]).

However, none of the currently cited references of record teaches or suggests “wherein a ratio between an aerial conversion length between the first display panel and a center of the cross dichroic prism is greater than or equal to 250:1” when combined with each of the other currently cited claim limitations.

	Claims 10-16 are dependent upon claim 9 and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691